Case 2:20-cv-00079-JDL Document 34 Filed 09/21/20 Page 1 of 2                     PageID #: 173




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


EBONY HOWARD et al.,                                 )
                                                     )
       Plaintiffs,                                   )
                                                     )
                      v.                             ) 2:20-cv-00079-JDL
                                                     )
IDEXX DISTRIBUTION et al.,                           )
                                                     )
       Defendants.                                   )


       ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                      MAGISTRATE JUDGE


       Defendants IDEXX Distribution, Inc., and IDEXX Laboratories, Inc. have filed

a Motion to Partially Dismiss Plaintiffs’ First Amended Collective and Class Action

Complaint (ECF No. 22). 1         In response, Plaintiffs Ebony Howard and Monique

Tanaka have filed a Motion for Leave to File Second Amended Collective and Class

Action Complaint (ECF No. 23). United States Magistrate Judge John C. Rich III

filed his Recommended Decision on both motions with the Court on September 1,

2020 (ECF No. 33), pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2020) and Fed. R.

Civ. P. 72(b). The time within which to file objections has expired, and no objections

have been filed. The Magistrate Judge provided notice that a party’s failure to object

would waive the right to de novo review and appeal.




1At the hearing before the Magistrate Judge, the Defendants also made an oral request for the
attorney fees they incurred in litigating the motions.


                                                 1
Case 2:20-cv-00079-JDL Document 34 Filed 09/21/20 Page 2 of 2        PageID #: 174




      I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 33) of

the Magistrate Judge is hereby ACCEPTED. The Plaintiffs’ Motion for Leave to File

Second Amended Collective and Class Action Complaint (ECF No. 23) is GRANTED,

the Defendants’ Motion to Partially Dismiss Plaintiffs’ First Amended Collective and

Class Action Complaint (ECF No. 22) is DENIED AS MOOT, and the Defendants’

request to award fees is DENIED.



      SO ORDERED.

      Dated this 21st day of September, 2020.

                                                    /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE




                                         2
